        Case 2:20-cv-01444-CFK Document 1 Filed 03/16/20 Page 1 of 10



                      IN THE UNITED ST ATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STARSTONESPECIALTYINSURANCE                                 CIVIL ACTION
COMPANY f/k/a TORUS SPECIAL TY
INSURANCE COMPANY,                                          NO.:
Harborside 5, 185 Hudson Street, Ste 2600
Jersey City, NJ 07311

                       Plaintiff,                                    20            14 4 4
        v.

ROMANO LANDSCAPING & DESIGN, INC.
1816 Sterigere Street
Norristown, Pennsylvania 19403                                                   MAR 16 20?0
        -and-

MEREDITH LOCKHART,
103 Daisey Lane
Malvern, Pennsylvania 19355

                       Defendants.

                      COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff, StarStone Specialty Insurance Company f/k/a Torus Specialty Insurance

Company, by and through its undersigned counsel, Stewart Smith, hereby files this Complaint for

Declaratory Relief and alleges as follows:

                                             PARTIES

       1.       Plaintiff StarStone Specialty Insurance Company f/k/a Torus Specialty Insurance

Company ("StarStone") is a corporation organized and existing under the laws of the State of

Delaware with a principal place of business at Harborside 5, 185 Hudson Street, Suite 2600, Jersey

City, NJ 07311. StarStone is, therefore, a citizen of Delaware and New Jersey.
         Case 2:20-cv-01444-CFK Document 1 Filed 03/16/20 Page 2 of 10



       2.       Defendant Romano Landscaping & Design, Inc. ("Romano") is a Pennsylvania

corporation with its principal place ofbusiness at 1816 Sterigere Street, Norristown, Pennsylvania

19403. Romano is, therefore, a citizen of the Commonwealth of Pennsylvania.

       3.       Defendant Meredith Lockhart ("Lockhart") resides at 103 Daisey Lane, Malvern,

Pennsylvania 19355. Lockhart is, therefore, a citizen of the Commonwealth of Pennsylvania.

Lockhart' s inclusion as a party-defendant in this matter is solely as an interested party.

                                  JURISDICTION AND VENUE

       4.       This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.

       5.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(l) based

upon the diversity of citizenship of the parties and the provisions of the Federal Declaratory

Judgment Act to declare the rights and obligations of the parties under certain policies of insurance.

       6.       The amount in controversy is in excess of this Court' s minimum jurisdictional

amount of $75,000.00, exclusive of interest, costs and attorney' s fees. Underlying this case are

claims for permanent bodily injury, including fractured spinal rod(s)/hardware requiring spinal

surgery and lengthy rehabilitation, incurred as a result of the alleged negligence of Romano, and

others, when Lockhart purportedly slipped and fell on ice at a property Romano was allegedly

responsible for clearing/treating snow and ice. StarStone is in receipt of correspondence from

Lockhart' s attorney in the underlying matter issuing a settlement demand for an amount that far

exceeds this Court' s jurisdictional minimum.

       7.       This Court has personal jurisdiction over Defendants because Romano conducts

business in Pennsylvania and/or solicits business in Pennsylvania, and Lockhart resides in

Pennsylvania.




                                                   2
            Case 2:20-cv-01444-CFK Document 1 Filed 03/16/20 Page 3 of 10



           8.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(a)(l) and (b)

because all Defendants are citizens of the Commonwealth of Pennsylvania, and Romano is located

in Norristown, Pennsylvania, and Lockhart resides in Malvern, Pennsylvania, both locations being

within this district.

           9.    Venue is also proper in this judicial district pursuant to 28 U.S.C. § 1391(a)(2)

because substantial acts giving rise to the claims asserted herein took place in this judicial district.

           10.   Pursuant to the requirements of 28 U.S.C. 2201 and Article III, Section 2 of the

United States Constitution, a case or controversy exists between the parties such that an action for

declaratory judgment is ripe and appropriate.

                                    FACTUAL BACKGROUND

           11.   This action arises from the demand for coverage by Romano under a policy of

insurance issued by StarStone, as identified and described herein, for defense and indemnity in the

underlying action of Meredith Lockhart v. Sunoco, Inc., et al., filed in the Court of Common Pleas

for Chester County, No. 2018-00832-TT ("the Lockhart Action"). A true and correct copy of the

Complaint filed in the Lockhart Action is attached hereto as Exhibit "A".

           12.   In the Lockhart Action, Ms. Lockhart claims to have sustained a slip and fall

accident on February 6, 2016 resulting in permanent injuries, including a fracture(s) to existing

spinal rods/hardware requiring spinal surgery and lengthy rehabilitation. See Ex. "A".

           13.   Ms. Lockhart alleges that the accident and injuries were caused by the negligence of

Romano, and others, in failing to adequately service the premises so that it was free from snow and

ice. Id.

           14.   Preferred Contractors Insurance Company ("PCIC") issued a primary commercial

general liability policy to Romano, No. PCIC5017, with a policy period of December 22, 2015 to




                                                    3
        Case 2:20-cv-01444-CFK Document 1 Filed 03/16/20 Page 4 of 10



December 22, 2016 ("the PCIC Policy"). Upon information and belief, a true and correct copy of

the PCIC Policy is attached hereto as Exhibit "B".

       15.     The PCIC Policy contains limits of liability of $1,000,000 per occurrence, subject

to a $2,000,000 aggregate.

       16.     However, the PCIC Policy also contains Endorsement No. 96, titled "Slip and Fall

Limitation" (the "Slip and Fall Endorsement").

       17.     The Slip and Fall Endorsement modifies the policy such that any slip-and-fall

accidents are subject to an eroding sublimit of $35,000, as follows:

                                       SLIP AND FALL LIMITATION

                This endorsement modifies insurance provided under the following:
                COMMERCIAL LIABILITY COVERAGE

                Notwithstanding any other terms and conditions of this policy, $35,000
                only is the maximum amount we will pay for damages and claim expenses
                for any claim or "suit" for "bodily injury" or "property damage" arising out
                of, resulting from , caused by, contributed to, or in any way related , in whole
                or in part, to any actual or alleged hazard or condition on or to the premises
                which results in a slip, trip, fall , tumble, collapse or other such descending
                act.

                        The $35,000 max sub limit identified above includes any and all
                defense fees and costs associated with the claim , as well as any
                contribution towards indemnity.

                "Defense fees and costs" means:
                       1. Fees charged by any lawyer designated by the Company;
                       2. All other reasonable fees , costs and expenses resulting from
                           the investigation , adjustment, defense and appeal of a "claim"
                           if incurred by the Company, and expenses and pre-judgment
                           and post-judgment interest, paid or incurred by or on behalf of
                           the "Insured";
                       3. Reasonable fees charged and reasonable expenses incurred
                           by any lawyer designated by the "insured" with our prior
                           express written consent.

                Except as set forth above, all of the terms, conditions and exclusions of
                this policy apply and remain in effect.

See Exhibit "B", Endorsement No. 96.

       18.     The PCIC Policy further contains a Buyback Endorsement Acknowledgment Form,

Endorsement to Policy No. 82, for Snow Plow/Snow Removal Operations ("Snow Operations


                                                       4
        Case 2:20-cv-01444-CFK Document 1 Filed 03/16/20 Page 5 of 10



Endorsement"), which provides limited coverage for accidents related to snow plow/snow removal

operations subject to an eroding sublimit of $25,000, as follows:

                                        *       *        *       *
                The following condition is hereby added to the policy and applies only to
                the snow plow/snow removal operations of the Named Insured, and does
                not affect coverage for other operations covered by the Policy:

                Snow Pile Run-Off Condition
                   It is a condition of this Policy that any work performed by the Named
                   Insured that involves snow plows, snow removal , or any activity in
                   which a "snow pile" is created by the Named Insured shall meet the
                   following conditions:
                   1. The "snow pile" shall be created in such a manner that the melted
                        snow run-off drains into an irrigation or drainage location;
                   2. The Named Insured takes reasonably necessary steps to avoid icy
                        conditions commonly known as "black ice" when the "snow pile"
                        melts; and
                   3. The melted snow run-off is not accessible to pedestrian or vehicle
                        traffic.

                We will not extend any defense and/or coverage under this policy if the
                above-referenced conditions are not adhered to by the Named Insured.

                For purposes of this condition and endorsement, "snow pile" shall be
                defined as follows :
                    "The location determined by the Named Insured for the placement of
                    excess snow, ice, and/or debris that accumulates as a result of snow
                    plow or any other snow removal operations conducted by the Named
                    Insured."

                The following term and definition is hereby added and applies only to this
                endorsement:

                "Ongoing Operations" shall be further defined as the time period in which
                the Named Insured is performing the actual snow plow/snow removal work
                (i.e. during business hours) and shall not be defined as the length (number
                of days) of any given contract or agreement (oral, written, or otherwise)
                entered into by the Named Insured, or by the term of this Policy.

                It is a condition of this endorsement that any claim reported under this
                policy has a maximum occurrence limit of $25,000 for any claim for bodily
                injury, property damage, or products and completed operations for Snow
                Plow/Snow Removal Operations for related damages with a maximum
                aggregate limit of $25,000.

                The $25,000 maximum occurrence limit identified above includes any and
                all defense fees and costs associated with the claim, as well as any
                contribution towards indemnity.

                                        *       *        *       *
See Exhibit "B", Endorsement No. 82.




                                                    5
           Case 2:20-cv-01444-CFK Document 1 Filed 03/16/20 Page 6 of 10



       19.     PCIC provided a defense to Romano in the Lockhart Action under the PCIC Policy,

subject to a reservation of rights, up to the eroding sublimit of $35,000 as set forth in the Slip and

Fall Endorsement.

       20.     On or about October 9, 2019, PCIC, on behalf of Romano, tendered Romano's

defense and indemnity to StarStone.

       21.     StarStone issued Romano an Excess Liability Insurance Policy, No. 80516P 150ALI,

for the policy period of December 22, 2015 to December 22, 2016 with limits of $1,000,000 per

occurrence and in the aggregate ("the StarStone Policy"). A true and correct copy of the StarStone

Policy is attached hereto as Exhibit "C".

       22.     The Insuring Agreement of the StarStone Policy provides in relevant part, as

follows:

                SECTION I. - COVERAGE

                A. This Policy shall provide the Insured with Excess Liability Insurance
                   coverage in accordance with the same warranties, terms, conditions,
                   exclusions and limitations as are contained, on the Inception Date of
                   this Policy, in the Followed Policy set forth in Item 7. of the
                   Declarations of this Policy, subject to the premium, limits of liability,
                   retention, policy period, warranties, exclusions, limitations and any
                   other terms and conditions of this Policy including any and all
                   endorsements attached hereto, inconsistent with or supplementary to
                   the Followed Policy.

                B. Notwithstanding A. above, in no event shall this Policy follow the
                   terms, conditions, exclusions or limitations in the Followed Policy or
                   provide coverage under this Policy with respect to or as a result of any
                   of the following clauses or similar clauses in the Followed Policy:

                    1. Liberalization clause;

                    2. Cancellation, non-renewal or change in terms provisions;

                    3. State-specific No-fault, Uninsured        Motorist or Underinsured
                       Motorist law, or any similar law;

                    4. Crisis Management or Crisis Response endorsement; or

                    5. Sublimit of liability, unless coverage for such sublimit is specifically
                       endorsed to this Policy.
 See Exhibit "C", Section I. Coverage.



                                                      6
        Case 2:20-cv-01444-CFK Document 1 Filed 03/16/20 Page 7 of 10




       23.     The StarStone Policy defines the "Followed Policy" as "the policy listed in Item 7.

of the Declarations of this Policy." Item 7 of the Declarations identifies the "Followed Policy" as:

                ITEM 7. FOLLOWED POLICY:
                              Company: Per Schedule Underlying Policies (See
                              Endorsement No. 2)
                              Policy Number: Sll3930F21440
                              Coverage: Following Form Excess Liability Insurance Policy
                              Policy Period: to 12/22/2016
                              Limits of Liability:
                                                   $1,000,000  Per Occurrence, Per Claim
                                                               or Per Loss
                                                   $2,000,000  Aggregate, where Applicable


See Exhibit "C", Section V. Definitions, and Declarations.

       24.     Endorsement No. 2 to the StarStone Policy sets forth the Schedule of Underlying

Insurance as follows:

                                     SCHEDULE OF UNDERLYING INSURANCE

                COVERAGE                     INSURER                      APPLICABLE LIMITS
                                             POLICY PERIOD
                                             POLICY NUMBER

                BUSINESS                     Agency Insurance Company Bl & PD LIMIT
                                             of MD
                AUTOMOBILE                   08/31/2015 - 08/31/2016  COMBINED SINGLE LIMIT
                LIABILITY                    CA 0002986               $1,000,000

                COMMERCIAL                   United Specialty             $1,000,000
                GENERAL                      12/22/2015-12/22/2016        EACH OCCURRENCE
                LIABILITY                    Sll3930F21440                $2,000,000
                COVERAGES                                                 OTHER AGGREGATE
                AANDB                                                     $2,000,000
                                                                          PRODUCTS COMPLETED
                                                                          OPERATIONS AGGREGATE
                                                                          $1 ,000,000
                                                                          PERSONAL AND
                                                                          ADVERTISING INJURY

                [] GENERAL AGGREGATE APPLIES PER LOCATION
                [] GENERAL AGGREGATE APPLIES PER PROJECT

                *The above Schedule applies to any renewals or replacements thereof.

See Exhibit "C", Endorsement No. 2.

       25.     Accordingly, pursuant to the StarStone Policy, StarStone follows the underlying

policy, No. SII3930F21440, issued by United Specialty ("United Specialty Policy"), not the PCIC

Policy, No. PCIC5017.




                                                           7
           Case 2:20-cv-01444-CFK Document 1 Filed 03/16/20 Page 8 of 10



          26.    The PCIC Policy provides primary commercial general liability coverage to Romano

for its business operations in which "A-rated" insurance is not requested. For those business

operations in which "A-rated" insurance is requested, and upon payment of an additional premium,

a separate endorsement is issued to Romano identifying the primary commercial general liability

insurance as the United Specialty Policy. See Ex. "B".

          27.    For the policy year at issue, Romano did not request, and therefore was not issued,

an endorsement identifying the United Specialty Policy as its primary commercial general liability

policy.

          28.    As such, the PCIC Policy was the only primary commercial general liability policy

in effect for Romano for the policy year at issue and, specifically, covering the Lockhart Action.

          29.    Even if the StarStone Policy was deemed to follow the PCIC Policy, no coverage

would be afforded because (1) neither the sub limit of the Slip and Fall Endorsement nor the sublimit

of the Snow Operations Endorsement in the PCIC Policy were specifically endorsed to the

StarStone Policy, and (2) the StarStone Policy provides that its limits ofliability for covered claims

only applies in excess of the $1,000,000 limits of liability of the underlying policy. See Exhibit

"C", Section III, Retention.

                                              COUNT!

                                  DECLARATORY JUDGMENT

          30.    StarStone incorporates by reference the allegations of the preceding paragraphs as

though fully set forth herein.

          31 .   Because the StarStone Policy sits excess of only the United Specialty Policy, and

the PCIC Policy was the only primary commercial general liability policy in effect for Romano




                                                   8
        Case 2:20-cv-01444-CFK Document 1 Filed 03/16/20 Page 9 of 10



during the policy year at issue, the StarStone Policy provides no coverage to Romano for the

Lockhart Action.

       32.     As such, StarStone has no duty to defend or indemnify Romano in connection with

the Lockhart Action.

       33.     Also, to the extent that the StarStone Policy is determined to follow the PCIC Policy,

no coverage is afforded.

       34.     Coverage under the StarStone Policy is limited by Section 1.(B)(5), which provides

that "in no event will this Policy follow the terms, conditions, exclusions or limitations in the

Followed Policy or provide coverage under this Policy with respect to or as a result of... [a]

Sublimit ofliability, unless coverage for such sublimit is specifically endorsed to this Policy." See

Exhibit "B", Section I. Coverage.

       35.     The accident at issue in the Lockhart Action constitutes a slip-and-fall accident

within the meaning of the Slip and Fall Endorsement in the PCIC Policy.

       36.     The accident at issue in the Lockhart Action also involves snow removal operations

with the meaning of the Snow Operations Endorsement in the PCIC Policy.

       37.     Accordingly, the Lockhart Action against Romano falls within the sublimits of

liability under the Slip and Fall and Snow Operations Endorsements in the PCIC Policy.

       38.     Neither the sublimit in the Slip and Fall Endorsement nor the sublimit in the Snow

Operations Endorsement are endorsed to the StarStone Policy.

       39.     Because the StarStone Policy will "in no event. .. provide coverage" with respect to

any claim that is subject to a sublimit ofliability on the followed policy, the StarStone Policy does

not impose on StarStone a duty to defend or indemnify Romano for the bodily injury claims brought

by Lockhart.




                                                  9
        Case 2:20-cv-01444-CFK Document 1 Filed 03/16/20 Page 10 of 10



       40.    An actual, present, and justiciable controversy exists between StarStone and

Romano warranting the entry of a declaratory judgment by this Court that the StarStone Policy does

not provide coverage for the Lockhart Action.

       WHEREFORE, Plaintiff StarStone Specialty Insurance Company f/k/a Torus Specialty

 Insurance Company requests this Court to enter judgment in its favor, declare that the StarStone

 Policy does not impose a duty to defend or indemnify Romano for the claims brought in the

 Lockhart Action, and grant any further relief the Court deems just and appropriate under the

 circumstances.



                                                      STEWART SMITH

 Dated: March 16, 2020
                                                      William E. ew rt Es .
                                                      Attorney ar o.: 59167
                                                      wstewart@stewartsmithlaw.com
                                                      Nancy E. Zangrilli, Esq.
                                                      Attorney Bar No.: 91150
                                                      nzangrilli@stewartsmithlaw.com
                                                      300 Four Falls Corporate Center, Suite 670
                                                      300 Conshohocken State Rd.
                                                      West Conshohocken, PA 19428
                                                      Telephone: (484) 534-8300
                                                      Facsimile: (484) 534-9470
                                                      Attorneys for Plaintiff




                                                 10
